 



Exhibit 10.1

 

EXECUTION VERSION



 

CONSENT AND AMENDMENT NO. 4

 

TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

  

This Consent and Amendment No. 4 to Third Amended and Restated Credit Agreement
(this “Amendment”), dated as of January 30, 2017, is made by and among
STONERIDGE, INC., an Ohio corporation (the “Parent”), STONERIDGE ELECTRONICS,
INC., a Texas corporation (“Electronics”), STONERIDGE CONTROL DEVICES, INC., a
Massachusetts corporation (“Controls”, and together with the Parent and
Electronics, the “Domestic Borrowers”), STONERIDGE ELECTRONICS AB, reg. no.
556442-9388, a Swedish corporation (“Stoneridge Sweden”, and together with the
Domestic Borrowers, the “Borrowers”), STONERIDGE AFTERMARKET, INC., an Ohio
corporation (“Aftermarket”), as Guarantor, the various Lenders (as hereinafter
defined) which are a party to this Amendment and PNC Bank, National Association,
a national banking association, as the administrative agent (in such capacity,
the “Administrative Agent”) and the collateral agent (in such capacity, the
“Collateral Agent”, and together with the Administrative Agent, the “Agents”).

 

WITNESSETH:

 

WHEREAS, the Borrowers have been extended certain financial accommodations
pursuant to that certain Third Amended and Restated Credit Agreement, dated as
of September 12, 2014 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, the guarantors party thereto from time to time, the financial
institutions party thereto from time to time, as lenders (the “Lenders”) and the
Administrative Agent;

 

WHEREAS, in connection with the Credit Agreement, the Borrowers entered into
that certain Pledge and Security Agreement, dated as of September 12, 2014,
among the grantors party thereto (including the Domestic Borrowers and
Aftermarket) and the Collateral Agent (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Security Agreement”).

 

WHEREAS, the Borrowers have informed the Administrative Agent that they intend
to restructure certain of their Subsidiaries in the Netherlands whereby (the
following transaction being hereinafter referred to collectively as the “Dutch
Reorganization”):

 

(i)       Parent (as the limited partner and holder of 99% of the partnership
interests) and Electronics (as the general partner and holder of 1% of the
partnership interests) will form a Dutch limited partnership (commanditaire
vennootschap) under the laws of the Netherlands to be named Stoneridge
Netherlands C.V.;

 

(ii)        Parent and Electronics will enter into a deed of disclosed pledge
over partnership interests of Stoneridge Netherlands C.V. (the “New Dutch Pledge
Agreement”) to create, in favor of the Collateral Agent a first priority right
of pledge under the laws of the Netherlands over the partnership interests of
Stoneridge Netherlands C.V., to the extent required by the Loan Documents;

 



 

 

 

(iii)       Electronics (as the general partner of and on behalf of Stoneridge
Netherlands C.V.) will form a Dutch private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) under the laws of the
Netherlands to be named Stoneridge B.V.;

 

(iv)       the Collateral Agent’s security interest over the partnership
interests of SRI Holdings C.V., a Dutch limited partnership (commanditaire
vennootschap) pursuant to the Deed of Disclosed Pledge Over Partnership
Interests of SRI Holdings C.V., dated October 24, 2014, among Controls and
Parent, as pledgors, SRI Holdings C.V., and the Collateral Agent, as pledgee
(the “Existing Dutch Pledge Agreement” and the right of pledge in favor of the
Collateral Agent granted thereunder being hereinafter referred to as the
“Existing Pledge (SRI CV)”), will be released, subject to conditions
satisfactory to the Collateral Agent; and

 

(v)       Parent’s limited partnership interest in SRI Holdings C.V. will be
contributed to Stoneridge Netherlands C.V.;

 

WHEREAS, the Borrowers have informed the Administrative Agent that they have
negotiated a transaction with Wide-Angle Management B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid), under
the laws of the Netherlands (“Seller”) whereby (the following transaction being
hereinafter referred to collectively as the “Orlaco Acquisition”):

 

(i)       Parent and Stoneridge B.V. will enter into a Share Sale and Purchase
Agreement (the “Acquisition Agreement” and, together with the other documents,
certificates, agreements or instruments in connection therewith, the
“Acquisition Documents”) with the Seller pursuant to which Stoneridge B.V. will
purchase from Seller 100% of the entire issued and outstanding shares in the
capital of Exploitatiemaatschappij de Berghaaf B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid) under
the laws of the Netherlands (“Orlaco”);

 

(ii)       Parent will borrow funds in the form of Revolving Credit Loans under
the Credit Agreement and in connection with the Orlaco Acquisition will
contribute or lend (as the case may be) cash to Stoneridge Netherlands C.V.
(such contribution or loan of funds from Parent to Stoneridge Netherlands C.V.
is hereinafter referred to as the “Orlaco Intercompany Contribution”); and

 

(iii)       Stoneridge Netherlands C.V. will further contribute or lend (as the
case may be) the funds from the Orlaco Intercompany Contribution to Stoneridge
B.V. for (a) payment to Seller of the Estimated Purchase Price, as defined in
the Acquisition Agreement, (b) payment of other costs and expenses in connection
with the Orlaco Acquisition and the transactions contemplated by this Amendment
and (c) initial working capital needs of Orlaco;

 

WHEREAS, the parties hereto desire to (i) amend certain provisions of the Loan
Documents, (ii) consent to the Dutch Reorganization and (iii) consent to the
Orlaco Acquisition, in each case as more fully set forth below.

 



2 

 



 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

 

Section 1 DEFINED TERMS.

 

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement, as amended by this
Amendment.

 

Section 2 AMENDMENTS TO THE LOAN DOCUMENTS.

 

The Credit Agreement and the Security Agreement are hereby amended as follows:

 

2.1       Amendment to Section 1.1 (Certain Definitions) of the Credit
Agreement. The definition of “Stoneridge Netherlands” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety on the Amendment
Effective Date (as hereinafter defined), as follows:

 

“Stoneridge Netherlands shall mean Stoneridge Netherlands C.V., a Dutch limited
partnership (commanditaire vennootschap), and its successors and assigns.”

 

2.2       Amendment to Section 1.1 (Certain Definitions) of the Credit
Agreement. Section 1.1 of the Credit Agreement is hereby amended by the addition
of the following new defined terms, in the appropriate alphabetical order:

 

“Fourth Amendment Effective Date shall mean the “Amendment Effective Date” as
defined in that certain Consent and Amendment No. 4 to Third Amended and
Restated Credit Agreement, dated as of January 30, 2017, among the Loan Parties,
the Administrative Agent and the Lenders.”

 

“Orlaco Acquisition Agreement” means that certain Share Sale and Purchase
Agreement, dated January 31, 2017, among Stoneridge B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid) under
the laws of the Netherlands, as Purchaser (as defined therein), Parent, as
Purchaser’s Guarantor (as defined therein), Wide-Angle Management B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid), under the laws of the Netherlands, as Seller (as defined
therein) and Exploitatiemaatschappij de Berghaaf B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid) under
the laws of the Netherlands, as Company (as defined therein).

 

2.3        Amendment to Section 8.2.3 (Guaranties) of the Credit Agreement.
Section 8.2.3 of the Credit Agreement is hereby amended and restated in its
entirety on the Amendment Effective Date, as follows:

 

“8.2.3        Guaranties. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time, directly or indirectly, become
or be liable in respect of any Guaranty, or assume, guarantee, become surety
for, endorse or otherwise agree, become or remain directly or contingently
liable upon or with respect to any obligation or liability of any other Person,
except for (i) Guaranties of Indebtedness of the Loan Parties permitted
hereunder and subject to the limitations set forth in Section 8.2.4 [Loans and
Investments] below, (ii) Restricted Investments in or Guaranties of Indebtedness
of Foreign Subsidiaries permitted hereunder and subject to the limitations set
forth in Section 8.2.4 [Loans and Investments] below and (iii) Parent’s Guaranty
of the payment obligations of Stoneridge B.V. as set forth in the Orlaco
Acquisition Agreement as in effect on the Fourth Amendment Effective Date.”

 



3 

 

 

2.4        Amendment to Section 8.2.4 (Loans and Investments) of the Credit
Agreement. Clause (v) of Section 8.2.4 the Credit Agreement is hereby amended
and restated in its entirety on the Amendment Effective Date, as follows:

 

“(v) loans, advances and investments in, or Guaranties of Indebtedness of (a) a
Domestic Loan Party by another Domestic Loan Party, (b) a Foreign Subsidiary by
another Foreign Subsidiary or (c) a Foreign Subsidiary by a Domestic Loan Party;
provided that loans, advances, investments and Guaranties (other than the
Guaranty by Parent of the payment obligations of Stoneridge B.V. as set forth in
the Orlaco Acquisition Agreement as in effect on the Fourth Amendment Effective
Date) by Domestic Loan Parties in Foreign Subsidiaries pursuant to this clause
(c) shall not exceed Thirty Million Dollars ($30,000,000) in the aggregate at
any time outstanding;”

 

2.5        Amendment to Schedules 6.1.1 and 6.1.2 of the Credit Agreement. Each
of Schedule 6.1.1 and 6.1.2 of the Credit Agreement shall be amended and
restated in its entirety on the Amendment Effective Date as set forth on Annex I
hereto.

 

2.6       Amendment to Exhibit C of the Security Agreement. Exhibit C of the
Security Agreement shall be amended and restated in its entirety on the
Amendment Effective Date as set forth on Annex II hereto.

 

Section 3 CONSENTS.

 

3.1       Consent to Dutch Reorganization. Certain elements of the Dutch
Reorganization are not permitted by various provisions of the Loan Documents,
including, without limitation Section 8.2.7 of the Credit Agreement and Section
4.5 of the Security Agreement, and the Borrowers have requested the consent of
the Agents and the Lenders such that the forgoing Dutch Reorganization may be
consummated. Notwithstanding any such provisions and subject to the conditions
set forth in Section 5 below, as of the Amendment Effective Date the Agents and
the Lenders hereby consent to the Dutch Reorganization, so long as such Dutch
Reorganization is consummated substantially as described in the recitals to this
Amendment.

 



4 

 

 

The Agents and the Lenders hereby agree that upon the satisfaction of the
conditions set forth herein and the consummation of the Dutch Reorganization,
the Existing Dutch Pledge Agreement and the Existing Pledge (SRI CV) shall be
released and discharged. Each of the Lenders party hereto hereby approves the
release of the Existing Dutch Pledge Agreement and the Existing Pledge (SRI CV)
pursuant to the terms of this Amendment and authorizes the Collateral Agent to
execute and deliver any such documents necessary to effectuate such release. The
Borrowers acknowledge that the Collateral Agent’s execution of and/or delivery
of any documents releasing the Existing Pledge (SRI CV) as set forth herein is
made without recourse, representation, warranty, or other assurance of any kind
by the Collateral Agent as to the Collateral Agent’s rights in any collateral
security for amounts owing under the Loan Documents, the condition or value of
any collateral, or any other matter.

 

3.2       Consent to Orlaco Acquisition. Certain elements of the Orlaco
Acquisition are not permitted by various provisions of the Loan Documents,
including, without limitation Sections 8.2.3 and 8.2.4 of the Credit Agreement,
and the Borrowers have requested the consent of the Agents and the Lenders such
that the forgoing Orlaco Acquisition may be consummated. Notwithstanding any
such provisions and subject to the conditions set forth in Section 5 below, as
of the Amendment Effective Date the Agents and the Lenders hereby consent to
Orlaco Acquisition and the consummation of the transactions contemplated by the
Acquisition Documents, so long as (i) the Orlaco Acquisition is consummated
substantially as described in the recitals to this Amendment, (ii) the Orlaco
Acquisition satisfies all requirements for a Permitted Acquisition under the
Credit Agreement and (iii) the Borrowers shall have delivered to the
Administrative Agent (a) no later than three (3) Business Days prior to the
consummation of the Orlaco Acquisition, the substantially final form of each
Acquisition Document (together with all exhibits and schedules with respect
thereto) and (b) a certificate of an Authorized Officer of Parent (1) certifying
that the Orlaco Acquisition has been consummated (subject only to receipt of the
portion of the purchase price) in accordance with the terms of the Acquisition
Documents and (2) certifying as true, correct and complete, and attaching copies
of each of the Acquisition Documents (which shall not have been amended or
revised in any way adverse to the interests of the Agents or Lenders from those
drafts previously delivered) as executed and delivered (together with all
exhibits and schedules with respect thereto), which shall be in form and
substance satisfactory to the Administrative Agent. For the avoidance of doubt,
the Agents and Lenders agree that the Orlaco Intercompany Contribution shall not
be included as a Restricted Investment or other investment in a Foreign
Subsidiary by a Domestic Loan Party for purposes of computing the limitations in
clauses (iv) and (v) of Section 8.2.4 of the Credit Agreement.

 

Section 4 REPRESENTATIONS AND WARRANTIES.

 

Each Loan Party hereby represents and warrants to the Lenders and the Agents as
follows:

 

4.1       The Amendment. This Amendment has been duly and validly executed by an
authorized executive officer of such Loan Party and constitutes the legal, valid
and binding obligation of such Loan Party enforceable against such Loan Party in
accordance with its terms. The Credit Agreement, as amended by this Amendment,
remains in full force and effect and remains the valid and binding obligation of
such Loan Party party thereto enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditor’s rights generally and by general principles of equity.

 



5 

 

 

4.2       No Potential Default or Event of Default. No Potential Default or
Event of Default exists under the Credit Agreement as of the date hereof and no
Potential Default or Event of Default will occur as a result of the
effectiveness of this Amendment.

 

4.3       Restatement of Representations and Warranties. The representations and
warranties of such Loan Party contained in the Credit Agreement, as amended by
this Amendment, and the other Loan Documents are true and correct on and as of
the Amendment Effective Date as though made on the Amendment Effective Date,
unless and to the extent that any such representation and warranty is stated to
relate solely to an earlier date, in which case such representation and warranty
shall be true and correct as of such earlier date.

 

Section 5 CONDITIONS TO EFFECTIVENESS.

 

The date and time of the effectiveness of this Amendment (the “Amendment
Effective Date”) is subject to the satisfaction of the following conditions
precedent:

 

5.1       Execution. The Administrative Agent shall have received counterparts
to this Amendment duly executed and delivered by an authorized officer of each
other party hereto.

 

5.2       Updated Schedules and Exhibits. The Agents shall have received from
the Loan Parties the updated schedules and exhibits as set forth in and required
under Section 2 hereof.

 

5.3       Acknowledgment and Consent. The Administrative Agent shall have
received from Stoneridge Netherlands C.V. an acknowledgment and consent to the
Security Agreement duly executed and delivered by an authorized offer or
appropriate signatory thereof.

 

5.4       Dutch Reorganization Documents. The Borrowers shall have delivered to
the Administrative Agent copies, certified by an Authorized Officer of Parent as
true, correct and complete, of the material documentation to consummate the
Dutch Reorganization (except as set forth in Section 6 below), which shall be in
form and substance satisfactory to the Administrative Agent.

 



6 

 

 

5.5        New Dutch Pledge Agreement. The Administrative Agent shall have
received from the Loan Parties the New Dutch Pledge Agreement signed by an
Authorized Officer or appropriate signatory and all other documents and
deliveries (including, without limitation, such legal opinions as the
Administrative Agent may reasonably request from (a) counsel to the Agents and
(b) counsel to Parent and Electronics, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent) required to be
delivered pursuant to or in connection with such New Dutch Pledge Agreement.

 

5.6        Secretary’s Certificates. Each of Parent and Electronics shall
deliver or cause to be delivered, in form, content and scope reasonably
satisfactory to the Administrative Agent, a certificate of the secretary or an
assistant secretary of such Borrower (a) attaching and certifying to a copy of
the resolutions of the Board of Directors or equivalent governing body of such
Borrower, as applicable, approving the New Dutch Pledge Agreement and any
documentation in connection with the Dutch Reorganization and Orlaco Acquisition
to which such Borrower is a party, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the execution, delivery and performance by such Borrower of such documents, (b)
a partner resolution of Stoneridge Netherlands C.V., approving the entering into
of the New Dutch Pledge Agreement and (c) certifying the names and true
signatures of the Authorized Officers of such Borrower authorized to sign any
documents to which such Borrower is a party that may be executed and delivered
in connection with such documents.

 

5.7       Payment of Costs and Expenses. The Borrowers shall have paid all
outstanding and reasonable costs, expenses and the disbursements of the
Administrative Agent and its advisors, service providers and legal counsels
incurred in connection with the documentation of this Amendment, to the extent
invoiced, as well as any other fees payable on or before the Amendment Effective
Date pursuant to any fee letter or agreement with the Administrative Agent.

 

5.8       Other. All corporate and other proceedings, and all documents,
instruments, certificates and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

 

Section 6 COVENANT.

 

The Borrowers shall have delivered to the Administrative Agent no later than 30
days after the Amendment Effective Date (or such later date as shall be
consented to by the Administrative Agent in its sole discretion), copies,
certified by an Authorized Officer of Parent as true, correct and complete, of
the documentation to consummate the transaction described in clause (v) of the
definition of Dutch Reorganization above, which shall be in form and substance
satisfactory to the Administrative Agent. The failure of the Borrowers to
satisfy the requirements in this Section 6 on or before the time period
applicable thereto as set forth herein (or such later date as shall be consented
to by the Administrative Agent in its sole discretion) shall constitute an
immediate “Event of Default” under the Credit Agreement, without the need for
demand or notice of any kind.

 



7 

 

 

Section 7 MISCELLANEOUS.

 

7.1       Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflict of laws rules thereof.

 

7.2       Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.

 

7.3       Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which taken together shall constitute but one and the same instrument.

 

7.4       Headings. Section headings used in this Amendment are for the
convenience of reference only and are not a part of this Amendment for any other
purpose.

 

7.5       Negotiations. Each Loan Party acknowledges and agrees that all of the
provisions contained herein were negotiated and agreed to in good faith after
discussion with the Agents and the Lenders.

 

7.6       Nonwaiver. The execution, delivery, performance and effectiveness of
this Amendment shall not operate as, or be deemed or construed to be, a waiver:
(i) of any right, power or remedy of the Lenders or the Agents under the Credit
Agreement or the other Loan Documents, or (ii) of any term, provision,
representation, warranty or covenant contained in the Credit Agreement or any
other Loan Document. Further, none of the provisions of this Amendment shall
constitute, be deemed to be or construed as, a waiver of any Potential Default
or Event of Default under the Credit Agreement as amended by this Amendment.

 

7.7       Reaffirmation. Each Loan Party hereby (i) ratifies and reaffirms all
of its payment and performance obligations, contingent or otherwise, under the
Credit Agreement and each of the other Loan Documents to which it is a party and
(ii) ratifies and reaffirms its grant of security interests and Liens under such
documents and confirms and agrees that such security interests and Liens
hereafter secure all of the Obligations.

 

7.8        Release of Claims. In consideration of the Lenders’ and the Agents’
agreements contained in this Amendment, each Loan Party hereby irrevocably
releases and forever discharge the Lenders and the Agents and their Affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants and attorneys (each, a “Released Person”) of and from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which such
Loan Party ever had or now has against the Agents, any Lender or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of the Agents, any Lender or any other Released Person relating to the Credit
Agreement or any other Loan Document on or prior to the date hereof.

 



8 

 

 

7.9       Reference to and Effect on the Credit Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement as amended by this Amendment and each
reference to the Credit Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Credit Agreement shall mean and
be a reference to the Credit Agreement, as amended by this Amendment.

 

[SIGNATURES FOLLOW]

 

9 

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 



BORROWERS: STONERIDGE, INC.         By: /s/ Robert R. Krakowiak   Name: Robert
R. Krakowiak   Title: Chief Financial Officer and Treasurer              
STONERIDGE CONTROL DEVICES, INC.         By: /s/ Robert R. Krakowiak   Name:
Robert R. Krakowiak   Title: Vice President and Treasurer              
STONERIDGE ELECTRONICS, INC.         By: /s/ Robert R. Krakowiak   Name: Robert
R. Krakowiak   Title: Vice President and Treasurer               STONERIDGE
ELECTRONICS AB         By: /s/ Peter Kruk   Name: Peter Kruk   Title: Managing
Director                   GUARANTOR: STONERIDGE AFTERMARKET, INC.         By:
/s/ Robert R. Krakowiak   Name: Robert R. Krakowiak   Title: Vice President and
Treasurer





 



[Signature Page to Consent and Amendment No. 4]

 







 

AGENTS: PNC BANK, NATIONAL ASSOCIATION, as   the Administrative Agent and the
Collateral Agent               By: /s/ Joseph G. Moran                 Name:
Joseph G. Moran   Title: Senior Vice President

 

[Signature Page to Consent and Amendment No. 4]

 



 

  LENDERS:         PNC BANK, NATIONAL ASSOCIATION, as a Lender               By:
/s/ Joseph G. Moran                   Name: Joseph G. Moran   Title: Senior Vice
President

 

[Signature Page to Consent and Amendment No. 4]

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender               By: /s/ James A.
Pitzer                               Name:  James A. Pitzer         Title:
Executive Director

  

[Signature Page to Consent and Amendment No. 4]

 

 

  COMPASS BANK, as a Lender                     By: /s/ Jeff
Bork                          Name:  Jeff Bork         Title: Sr. Vice President



 

[Signature Page to Consent and Amendment No. 4]

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender               By: /s/ Stephen
A. Maenhout                            Name: Stephen A. Maenhout         Title:
Senior Vice President

 

[Signature Page to Consent and Amendment No. 4]

 



 

  THE HUNTINGTON NATIONAL BANK, as a Lender               By: /s/ Dan
Swanson                           Name:  Dan Swanson         Title: Assistant
Vice President

  

[Signature Page to Consent and Amendment No. 4]

 



 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender               By: /s/ Jeffrey S.
Johnson                               Name:  Jeffrey S. Johnson         Title:
Senior Vice President

  

[Signature Page to Consent and Amendment No. 4]

 

 

  BMO HARRIS BANK, N.A., as a Lender               By: /s/ Betsy
Phillips                    Name:  Betsy Phillips         Title: Senior Vice
President, Director

  

[Signature Page to Consent and Amendment No. 4]

 



 

  KEYBANK NATIONAL ASSOCIATION   (successor to FIRST NIAGARA BANK, N.A.), as   a
Lender               By: /s/ Suzannah Valdivia                         Name: 
Suzannah Valdivia         Title: Senior Vice President

  

[Signature Page to Consent and Amendment No. 4]

 

 

  FIRST COMMONWEALTH BANK, as a Lender               By: /s/ Stephen J.
Orban                             Name:  Stephen J. Orban         Title: Senior
Vice President

 



[Signature Page to Consent and Amendment No. 4]

 

 



Annex I

 

Schedules 6.1.1 and 6.1.2 of the Credit Agreement



 



 

 

 





Annex I

 

Amended and Restated Schedule 6.1.1

 

Organization / Qualification

 



Loan Party   Organization   Qualification Stoneridge, Inc.   Ohio   Florida,
Illinois, Indiana, Massachusetts, Michigan, Texas, Japan Stoneridge Electronics,
Inc.   Texas     Stoneridge Control Devices, Inc.   Massachusetts   Michigan
Stoneridge Aftermarket, Inc.   Ohio   Michigan Stoneridge Electronics AB  
Sweden     SRI CS LLC   Michigan     SRI Holdings CV   Netherlands    
Stoneridge European Holdings B.V.   Netherlands     Stoneridge AB   Sweden    
Stoneridge Nordic AB   Sweden     Stoneridge GmbH   Germany     Stoneridge
Electronics Limited   Scotland   France, Spain Stoneridge Electronics SrL  
Italy     Stoneridge Electronics AS   Estonia     Stoneridge Pollak (Holdings)
Limited   UK     Stoneridge Aftermarket GmbH   Germany     Stoneridge OOO  
Russia     Stoneridge do Brasil Participações Ltda.   Brazil     PST
Teleatendimento Ltda. (f/k/a PST Industrial Ltda.)   Brazil     PST Eletrônica
Ltda.   Brazil   Argentina Positron Rastreadores Argentina S.A.   Argentina    
TED de Mexico SA de CV   Mexico     TED de Mexico Servicios SA de CV   Mexico  
  Stoneridge Asia Holdings Ltd.   Mauritius     Stoneridge Asia Pacific
Electronics (Suzhou) Co. Ltd.   China     Stoneridge Netherlands CV  
Netherlands     Stoneridge B.V.   Netherlands     Exploitatiemaatschappij De
Berghaaf B.V.   Netherlands     Orlaco Products B.V.   Netherlands     Orlaco
Maritime CCTV B.V.   Netherlands     Orlaco trucktronic Eyes B.V.   Netherlands
    Orlaco Vastogoed B.V.   Netherlands     Orlaco Vision B.V.   Netherlands    
Orlaco GmbH   Germany     Orlaco Inc.   Delaware   Georgia



 

 

 



 



Amended and Restated Schedule 6.1.2

Subsidiaries and Owners

 



Subsidiary/Issuer  

Jurisdiction of

Organization/

Formation of

Issuer 

 

Authorized and

Outstanding Equity

Interests of Issuer 

 

Holder of Outstanding

Equity Interests

Stoneridge, Inc.   Ohio  

5M Preferred Shares, none issued or outstanding

60M Common Shares, 27,842,883 shares outstanding at June 30, 2016 

  Public (NYSE: SRI)               Stoneridge Electronics, Inc.   Texas  

100

100

  Stoneridge, Inc.               Stoneridge Control Devices, Inc.  
Massachusetts  

100

100 

  Stoneridge, Inc.               Stoneridge Aftermarket, Inc.   Ohio  

100

100 

  Stoneridge, Inc.               SRI CS LLC   Michigan  

1,000

1,000 

  Stoneridge, Inc.               SRI Holdings CV   Netherlands   Limited
Partnership   Stoneridge Netherlands CV (99% limited partner) & Stoneridge
Control Devices, Inc. (1% general partner)               Stoneridge European
Holdings B.V.   Netherlands  

100

20

  SRI Holdings CV               Stoneridge AB   Sweden  

5,745

5,745

  Stoneridge European Holdings B.V.               Stoneridge Electronics AB  
Sweden  

5,745

5,745 

  Stoneridge AB               Stoneridge Nordic AB   Sweden  

1,000

1,000 

  Stoneridge Electronics AB               Stoneridge GmbH   Germany  

100,000

100,000 

  Stoneridge Electronics AB               Stoneridge Electronics Limited  
Scotland  

250,000

250,000 

  Stoneridge AB               Stoneridge Electronics SrL   Italy  

10,000

10,000 

  Stoneridge Electronics Limited              

 



 

 

 

Stoneridge Electronics AS   Estonia  

160

40 

  Stoneridge European Holdings B.V.               Stoneridge Pollak (Holdings)
Limited   UK  

7,004,000

7,004,000 

  Stoneridge European Holdings B.V.               Stoneridge Aftermarket GmbH  
Germany  

25,000

25,000

  Stoneridge European Holdings B.V.               Stoneridge OOO   Russia  

10,000

10,000

  Stoneridge European Holdings B.V. [(99.01%) & Stoneridge Holdings CV (.99%)]  
            Stoneridge do Brasil Participações Ltda.   Brazil   8,200,844,065
Quotas 8,200,844,065 Quotas   Stoneridge, Inc.               PST Eletronica
Ltda.   Brazil   9,428,904,801 Quotas 9,428,904,801 Quotas   Stoneridge, Inc.
(3,541,077,580 Quotas) & Stoneridge do Brasil Participações Ltda. (3,436,311,972
Quotas). 74% in Total               PST Teleatendimento Ltda. (f/k/a PST
Industrial Ltda.)   Brazil  

1,000,000 Quotas

1,000,000 Quotas

  PST Eletronica Ltda. (999,999 quotas) & Stoneridge do Brasil Participações
Ltda. (1 quota)               Positron Rastreadores Argentina S.A.   Argentina  

100,000

100,000

 

PST Eletronica Ltda. 98,000 legal &beneficial owner, 2,000 beneficially owned.

 

Daniel Ricci owns 2,000 (bare legal title) which are beneficially owned by PST
Eletronica Ltda.

 

              TED de Mexico SA de CV   Mexico  

Series A 1,000

Series A 1,000

Series B 1,398,968 Series B 1,398,968

  Stoneridge, Inc. (Series A 998 shares, Series B 1,398,968 shares) & Stoneridge
Electronics, Inc. (Series A 2 shares)               TED de Mexico Servicios S.A.
de C.V.   Mexico   30  

Stoneridge, Inc. (29)

 

Stoneridge Electronics, Inc. (1)

              Stoneridge Asia Holdings Ltd.   Mauritius  

Unlimited

3,580,348

  Stoneridge, Inc.              

 



 

 

 

Stoneridge Asia Pacific Electronics (Suzhou) Co. Ltd.   China   Permitted
investment is US$13.5M, of which the minimum capital is 40% (US$5.4M), has been
fully paid   Stoneridge Asia Holdings Ltd.               Stoneridge Netherlands
CV   Netherlands   Limited Partnership   Stoneridge, Inc. (99% limited partner)
& Stoneridge Electronics, Inc. (1% general partner)               Stoneridge
B.V.   Netherlands  

100 (Authorization of additional shares requires amendment to articles)

 

100

  Stoneridge Netherlands CV               Exploitatiemaatschappij De Berghaaf
B.V.   Netherlands  

30,000 preferred

1,800 preferred

 

60,000

1,874

  Stoneridge B.V.               Orlaco Products B.V.   Netherlands  

90,000

18,151

  Exploitatiemaatschappij De Berghaaf B.V.               Orlaco Maritime CCTV
B.V.   Netherlands  

90,000

18,151

  Exploitatiemaatschappij De Berghaaf B.V.               Orlaco trucktronic Eyes
B.V.   Netherlands  

90,000

18,000

  Exploitatiemaatschappij De Berghaaf B.V.              

 



 

 

 

Orlaco Vastogoed B.V.   Netherlands  

90,000

18,151

  Exploitatiemaatschappij De Berghaaf B.V.               Orlaco Vision B.V.  
Netherlands  

90,000

18,151

  Exploitatiemaatschappij De Berghaaf B.V.               Orlaco GmbH   Germany  

25,000 (Authorization of additional shares requires amendment to articles)

 

25,000

  Orlaco Products B.V.               Orlaco Inc.   Delaware  

1,000

100

  Orlaco Products B.V.

  

 

 

 

Annex II

 

Exhibit C of the Security Agreement

 



 

 

  

Annex II

 

Amended and Restated Exhibit C

 

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

 

(i)       PLEDGED STOCK



 



Grantor   Issuer   Legal Form   Jurisdiction   Grantor Held   # Outstanding  

% Pledged of

  Par Stoneridge, Inc.  

Stoneridge

Electronics, Inc.

  Corporation   Texas   100   100   100%   No par common                        
      Stoneridge, Inc.   Stoneridge Control Devices, Inc.   Corporation  
Massachusetts   100   100   100%   No par common                              
Stoneridge, Inc.   Stoneridge do Brasil Participações Ltda.   Corporation  
Brazil   8,200,844,064   8,200,844,065   99.99%   BRL $.01 Quotas              
                Stoneridge, Inc.   PST Eletronica Ltda.   Corporation   Brazil  
3,541,077,580   9,428,904,801   28.555556%   BRL $.01 Quotas                    
          Stoneridge, Inc.   TED de Mexico SA de CV   Corporation   Mexico   998
  1,000   65%   Peso 1 par Series A Ordinary                              
Stoneridge, Inc.   TED de Mexico SA de CV   Corporation   Mexico   1,398,968  
1,398,968   65%   Peso 1 par Series B Ordinary                              
Stoneridge, Inc.   TED de Mexico Servicios S.A. de C.V.   Corporation   Mexico  
29   30   65%  

Peso 100 par

Ordinary

                              Stoneridge, Inc.   Stoneridge Asia Holdings Ltd.  
Corporation   Mauritius   3,580,348   3,580,348   65%   No par Ordinary        
                      Stoneridge, Inc.   Stoneridge Netherlands CV   Limited
Partnership   Netherlands   99% limited partner       65%   N/A                
              Stoneridge Electronics, Inc.   Stoneridge Netherlands CV   Limited
Partnership   Netherlands   1% general partner       65%   N/A



 



 

 

  

(ii) PLEDGED NOTES



 



Name of Issuer   Name of Holder   Description   Value Stoneridge European
Holdings B.V.   Stoneridge, Inc.   Intercompany Loan   US$ 3.6M              
Stoneridge Pollak Holdings Limited   Stoneridge, Inc.   Intercompany Loan   US$
4.9M               PST Eletronica Limitada   Stoneridge, Inc.   Intercompany
Loan   US$2.0M               Stoneridge Asia Pacific Electronics (Suzhou) Co.
Ltd.   Stoneridge, Inc.   Intercompany Loan   US$ 5.9M





 

BONDS: - NONE

 

GOVERNMENT SECURITIES: - NONE



 



 

